  Case 18-32798       Doc 18   Filed 03/15/19 Entered 03/16/19 12:12:26                Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:       18-32798
John B Ruud                                  )
                                             )               Chapter: 7
                                             )
                                                             Honorable Janet S. Baer
                                             )
                                             )               Kane
               Debtor(s)                     )

           ORDER EXTENDING TIME TO FILE REAFFIRMATION AGREEMENT

         THIS MATTER coming to be heard on the Debtor's MOTION TO EXTEND TIME TO FILE
REAFFIRMATION AGREEMENT, the Court having jurisdiction, and due notice having been given to
all parties in interest;

  IT IS HEREBY ORDERED THAT:

  1) The Debtor's motion to extend time to file a reaffirmation agreement is hereby granted as set forth
herein.

  2) The entry of the Debtor's discharge is delayed until 4/5/2019.




                                                          Enter:


                                                                      Honorable Janet S. Baer
Dated: March 15, 2019                                              United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
